                                           Case 3:14-cr-00139-SI Document 971 Filed 05/21/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                          Case No. 14-cr-00139-SI-1
                                   8                    Plaintiff,
                                                                                            ORDER DENYING DEFENDANTS'
                                   9              v.                                        MOTIONS FOR COMPASSIONATE
                                                                                            RELEASE
                                  10     DAVID LONICH, SEAN CUTTING, and
                                         BRIAN MELLAND,                                     Re: Dkt. Nos. 941, 942, 965
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13
                                              Defendants David Lonich, Sean Cutting and Brian Melland have filed motions for
                                  14
                                       compassionate release. For the reasons set forth below, the Court DENIES the motions.
                                  15

                                  16
                                                                                BACKGROUND
                                  17
                                              After a six week trial and seven days of deliberations, a jury returned guilty verdicts against
                                  18
                                       all defendants.1 The Court sentenced defendants on August 3, 2018. The Court sentenced Cutting
                                  19
                                       and Melland to 100 months imprisonment to be followed by 36 months supervised release, and
                                  20
                                       sentenced Lonich to 80 months imprisonment to be followed by 36 months supervised release.
                                  21

                                  22
                                              1
                                  23              The jury found Cutting guilty on Count 1 (conspiracy to commit bank fraud), Count 2
                                       (bank fraud), Count 5 (false bank entry regarding the Petaluma Greenbriar 5 (“PG5”) loan), Count
                                  24   6 (conspiracy to make false statements to the FDIC), Count 7 (misapplication of bank funds), Count
                                       8 (false statements to the FDIC), Count 10 (conspiracy to commit wire fraud), Counts 11-15 (wire
                                  25   fraud), Counts 19-30 (money laundering) and Counts 32-36 (false bank entries regarding the condo
                                       letters). The jury found Cutting not guilty on Count 3 (false bank entry regarding the Petaluma
                                  26   Greenbriar 1 (“PG1”) loan), Count 4 (false bank entry regarding the Petaluma Greenbriar 2 (“PG2”)
                                       loan), and Count 16 (wire fraud regarding the Terra Capital partners email dated October 18, 2010).
                                  27   The jury found Melland guilty on Counts 1-8, Count 9 (receipt of gifts for procuring loans), Counts
                                       10-15, 19-30, and 32-36, and not guilty on Count 16. The jury found Lonich guilty on Counts 1 and
                                  28   2, 10-15, 19-30, 32-36, and Count 37 (obstruction of justice). As with his co-defendants, the jury
                                       found Lonich not guilty on Count 16.
                                             Case 3:14-cr-00139-SI Document 971 Filed 05/21/20 Page 2 of 4




                                   1   Defendants self-surrendered in October 2018. Defendants’ appeal is pending in the Ninth Circuit

                                   2   Court of Appeals. Cutting is incarcerated at USP Lompoc, Melland is at FCI Lompoc, and Lonich

                                   3   is at FPC Montgomery. Cutting’s projected release date is November 6, 2025, Melland’s projected

                                   4   release date is November 12, 2025, and Lonich’s projected release date is June 19, 2024.

                                   5

                                   6                                               DISCUSSION

                                   7           Defendants filed their motions pursuant to 18 U.S.C. § 3582(c)(1)(A). As amended by the

                                   8   First Step Act, that statute provides:

                                   9           [T]he court, upon motion of the Bureau of Prisons, or upon motion of the defendant
                                               after the defendant has fully exhausted all administrative rights to appeal a failure of
                                  10           the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30
                                               days from the receipt of such a request by the warden of the defendant’s facility,
                                  11           whichever is earlier, may reduce the term of imprisonment . . . after considering the
                                               factors set forth in section 3553(a) to the extent that they are applicable, if it finds
                                  12           that –
Northern District of California
 United States District Court




                                  13           (i) extraordinary and compelling reasons warrant such a reduction
                                  14           ...
                                  15           and that such a reduction is consistent with applicable policy statements issued by
                                               the Sentencing Commission.
                                  16
                                       Id.
                                  17
                                               U.S.S.G. § 1B1.13 provides the relevant policy statement for reductions in the term of
                                  18
                                       imprisonment under 18 U.S.C. § 3582(c). In the application notes, the Sentencing Commission
                                  19
                                       provides that “extraordinary and compelling reasons” exist under certain circumstances.             Of
                                  20
                                       relevance here are the following:
                                  21
                                               (A) Medical Condition of the Defendant.--
                                  22
                                               (i) The defendant is suffering from a terminal illness (i.e., a serious and advanced
                                  23           illness with an end of life trajectory). A specific prognosis of life expectancy (i.e., a
                                               probability of death within a specific time period) is not required. Examples include
                                  24           metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                                               disease, and advanced dementia.
                                  25
                                               (ii) The defendant is--
                                  26
                                                      (I) suffering from a serious physical or medical condition,
                                  27
                                                      (II) suffering from a serious functional or cognitive impairment, or
                                  28
                                                                                          2
                                           Case 3:14-cr-00139-SI Document 971 Filed 05/21/20 Page 3 of 4



                                                      (III) experiencing deteriorating physical or mental health because of the
                                   1                  aging process,
                                   2          that substantially diminishes the ability of the defendant to provide self-care within
                                              the environment of a correctional facility and from which he or she is not expected
                                   3          to recover.
                                   4          ...
                                   5          (D) Other Reasons.--As determined by the Director of the Bureau of Prisons, there
                                              exists in the defendant’s case an extraordinary and compelling reason other than, or
                                   6          in combination with, the reasons described in subdivisions (A) through (C).
                                   7   U.S.S.G. § 1B1.13 cmt. n.1.2

                                   8          Defendants request that the Court modify their sentences to time served and order that they

                                   9   serve the remainder of their original sentences in home confinement with family members.

                                  10   Defendants assert that they have shown “extraordinary and compelling” reasons for compassionate

                                  11   release because they have underlying medical conditions that make them particularly vulnerable to

                                  12   COVID-19, which is spreading throughout the federal penitentiary system. Melland is 51 years old,
Northern District of California
 United States District Court




                                  13   has hypertension and early coronary artery disease (which he concedes is controlled through

                                  14   medication), and he is at FCI Lompoc, which has the worst outbreak of COVID-19 in the federal

                                  15   system.3 Cutting is 51 years old, has hypertension, high cholesterol, and may be pre-diabetic, and

                                  16   he is at USP Lompoc, which has also reported a significant number of COVID-19 cases.4 Lonich

                                  17   is 65 years old, has a history of prostate cancer, and also has hypertension, high cholesterol, and

                                  18   sleep apnea. Lonich is at FPC Montgomery, which as of May 21, 2020, had only one reported case

                                  19   of COVID-19 (prison staff), but Lonich asserts that little testing has been done and that the numbers

                                  20

                                  21          2
                                                Other circumstances, not applicable here, include: defendants who are at least 65 years of
                                  22   age, are experiencing a serious deterioration of physical or mental health because of the aging
                                       process, and have served at least 10 years or 75 percent of the term of imprisonment; defendants
                                  23   whose minor child’s caregiver dies or becomes incapacitated; or defendants whose spouse or
                                       registered partner becomes incapacitated, where the defendant would be the only available
                                  24
                                       caregiver. U.S.S.G. § 1B1.13 cmt. n.1(C), (D).
                                  25          3
                                              As of May 21, 2020, the Bureau of Prisons website reported that 291 inmates and 8 staff
                                  26   at FCI Lompoc were positive, and that 621 inmates and 10 staff had recovered.
                                       www.bop.gov/coronavirus/.
                                  27          4
                                              As of May 21, 2020, the Bureau of Prisons website reported that 57 inmates and 8 staff at
                                  28   FCI Lompoc were positive, 2 inmates had died, and that 107 inmates and 104staff had recovered.
                                       www.bop.gov/coronavirus/.
                                                                                     3
                                           Case 3:14-cr-00139-SI Document 971 Filed 05/21/20 Page 4 of 4




                                   1   of positive cases at FPC Montgomery is likely much higher.

                                   2          The government opposes defendants’ motions on numerous grounds, asserting inter alia,

                                   3   that the Court lacks jurisdiction because defendants’ appeals are pending and that defendants are a

                                   4   danger to society. The government also notes that Cutting and Melland have only served 18% of

                                   5   their sentences and that Lonich has served less than 25% of his sentence.

                                   6          The Court has carefully reviewed the parties’ papers and concludes that compassionate

                                   7   release is not warranted. As an initial matter, the Court is not persuaded by the government’s

                                   8   argument that this Court lacks jurisdiction over the present motions,5 and the Court has previously

                                   9   found that defendants are not a danger to the community. The Court is also very concerned about

                                  10   the spread of COVID-19 in the federal prison system, and especially about the outbreaks at FCI and

                                  11   USP Lompoc. However, while defendants have medical conditions (and in the case of Lonich, his

                                  12   age) that place them at higher risk of complications in the event they became infected with the virus,
Northern District of California
 United States District Court




                                  13   the Court finds that on this record none of the defendants is currently “suffering from a serious

                                  14   physical or medical condition . . . that substantially diminishes the ability of the defendant to provide

                                  15   self-care within the environment of a correctional facility and from which he . . . is not expected to

                                  16   recover.” See U.S.S.G. § 1B1.13 cmt. N.1(A)(ii)(I). In addition, the Court finds it significant that

                                  17   defendants have served far less than half of their sentences.

                                  18           Accordingly, the Court DENIES defendants’ motions. The Court is not unsympathetic to

                                  19   the concerns defendants have raised. Defendants’ motions are denied without prejudice to renewal

                                  20   in the event any defendant’s health or prison conditions significantly deteriorates.

                                  21

                                  22          IT IS SO ORDERED.

                                  23

                                  24   Dated: May 21, 2020                            ______________________________________
                                                                                        SUSAN ILLSTON
                                  25                                                    United States District Judge
                                  26
                                  27
                                              5
                                  28             The Court also finds that defendants have exhausted their administrative remedies by
                                       submitting administrative requests for compassionate release more than 30 days ago.
                                                                                       4
